   Case 3:20-cv-00387-MHT-CSC Document 11 Filed 11/02/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


EARNEST J. FILES, JR.,              )
                                    )
     Plaintiff,                     )
                                    )         CIVIL ACTION NO.
     v.                             )           3:20cv387-MHT
                                    )                (WO)
JEREMY DUERR, Tallapoosa            )
County District Attorney,           )
et al.,                             )
                                    )
     Defendants.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United       States          Magistrate      Judge's

recommendation (doc. no. 6) is adopted.

    (2) Plaintiff’s        claims       for   malicious   prosecution

are dismissed without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) as these claims are not yet ripe

for review.

    (3) Plaintiff’s claims which go to the fundamental

legality of the assault conviction imposed upon him in
   Case 3:20-cv-00387-MHT-CSC Document 11 Filed 11/02/20 Page 2 of 2




April 2019 by the Circuit Court of Tallapoosa County,

Alabama are dismissed without prejudice under 28 U.S.C.

§ 1915(e)(2)(B)(ii) as such claims provide no basis for

relief in the instant cause of action.

    (4) All      of     plaintiff’s         remaining      claims      are

dismissed     with      prejudice         pursuant    to    28     U.S.C.

§ 1915(e)(2)(B)(i) or (ii) for the reasons set forth in

the recommendation (doc. no. 6).

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document    on   the    civil      docket    as   a   final      judgment

pursuant    to   Rule    58   of    the    Federal    Rules   of    Civil

Procedure.

    This case is closed.

    DONE, this the 2nd day of November, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
